Title: July 16. 1796 Saturday.
From: Adams, John
To: 


       Paid off Puffer, for Eleven Days Works at a Dollar a Day. Trask and Stetson at work in the Garden. Sullivan and Bass gone for another Load of Red Cedar Posts. Billing over at Bass’s in the Morning and going up in Town with Seth as usual.
       Trask told me he had worked 20 days. This day in the Garden makes 21. Monday he is to cutt the Wood in the Swamp on Pens Hill. We got in two Loads the last of our English Hay, and bro’t home a Load of Red Cedars.
      